-· ---·   .   -   -   ·-   --   - - - - - - - --·-- --· ---   ---   -------------   ~   ----   -




Order issued January 14,2013




                                                                           In The
                                 Qtourt of Appeals
                        ltift}J 1Distrirl of wexas at mallas
                                                                      I
                                                           No. 05-12-00262-CR
                                                                      '
                                 LEWIS OLIVER TATE, Appellant

                                                                               v.
                           THE STATE OF TEXAS, Appellee


                                                                    ORDER

                         Before Justices Bridges, O'Neill, and Murphy

       Based on the Court's opinion of this date, we GRANT the July 25, 2012 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECf the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECf the Clerk

of the Court to send a copy of this order and all future correspondence to Lewis Oliver Tate, No.

4534866, Gurney Unit, 1385 FM 3328, Tennessee Colony, Texas, 75803.